DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2017/0324413).
	With respect to claim 1,
	Figure 20 of Hwang discloses an integrated circuit configured to perform a logical operation on a plurality of input signals including a first input signal and a second input signal to generate an output signal, the integrated circuit comprising: 
a first circuit (140) configured to receive a logic level of the first input signal (D), an inverted logic level of a clock signal (CLKB), a logic level of a first node (NET1N) and a logic level of a second node (NET2N), to determine a logic level of a first output node; 
a second circuit (210) configured to receive the logic level of the first input signal (D), a logic level of the clock signal (CLK), the logic level of the first node (NET1N) and the logic level of the second node (NET2N), to determine a logic level of a second output node; and 
an inverter (see inverter bubble of NAND gate connected to SEN) configured to invert the second input signal and output the inverted second input signal to the first circuit or the second circuit, wherein the output signal is determined based on the logic level of the first output node or the logic level of the second output node (see Figure 20).
With respect to claim 2,
Hwang further teaches wherein the first circuit (140) includes a first inverting circuit (see inverter between NET1 and NET1N) configured to generate the logic level of the first node by inverting the logic level of the first output node in a time period in which the logic level of the clock signal is a first logic level, and the second circuit (210) includes a second inverting circuit (see inverter between NET2 and NET2N) configured to generate the logic level of the second node by inverting the logic level of the second output node in the time period in which the logic level of the clock signal is the first logic level.  
With respect to claim 16,
Figure 20 of Hwang discloses an integrated circuit configured to perform a logical operation, the integrated circuit comprising: 
a first circuit (140) configured to determine a logic level of a first node based on a first input signal (D), a second input signal (SE), an inverted clock signal (CLKB), a logic level of a first node (NET1N), and a logic level of a second node (NET2N); 
a second circuit (210) configured to determine the logic level of the first node based on the first input signal (D), the second input signal (SE), the logic level of the first node (NET1N), the logic level of the second node (NET2N), and an inverted logic level of a logic level of a third input signal (SEN); and 
an inverter (see inverter bubble of NAND gate connected to SEN) configured to invert the logic level of the third input signal.  
Allowable Subject Matter
Claims 3-11, 17, 19-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 appear to comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jany Richardson whose telephone number is (571)270-5074. The examiner can normally be reached Monday - Friday, 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844